DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Response to Amendment
	The amendment filed on 2/15/2022 has been entered. Claims 1, 3-7, 9-11, and 13-34 remain pending in the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-11, 13-17, 19-21, and 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Witte (US PBPUB 20120327545) in view of De La Ree et al. (US Patent 7,110,231).

Regarding Claims 1, 7, and 11; Witte teaches; A controller for an intelligent three-phase power switch interposed in a power distribution circuit between an upstream protective device and downstream protective device, (Witte; Fig. 2; paragraphs [0030] and [0032]-[0033]; disclose controllers (67, 68, and 88) for recloser devices (intelligent three-phase switches) (52, 54, 56, 64, 66, 68, 70, 78, 80, 90) and wherein the configuration includes, for instance, counter recloser (70) (intelligent switch) which is interposed between upstream counter recloser (68) (protective device) and downstream counter recloser (78) (protective device))
wherein the controller is configured to detect, on the power distribution circuit in absence of signal communication with the upstream and downstream protective devices, an overcurrent event that is cleared by the downstream protective device without a corresponding voltage change on an upstream portion of the power distribution circuit between the three-phased power switch can upstream protective device; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0044]; disclose wherein a fault (96) (rapid rise in current/overcurrent event) is detected and cleared by a feeder recloser (64), control is then coordinated between the feeder recloser (64) and sectionalizing recloser (56) (downstream protective device) which then cycles clearing the fault thus identifying the fault location and detecting that a voltage change does not occur on an upstream portion based on the downstream device clearing the fault and wherein the recloser devices are all configured to operate autonomously from each other, absent from communication between each other and control themselves based on the counters)
 based on detecting the overcurrent event on the power distribution network, employ voltage restraint and refrain from opening the intelligent three-phase power switch, such the coordinating downstream protective device can clear the overcurrent event by cycling; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the feeder recloser (64) refrains from cycling power and coordinates with a sectionalizing recloser (56) (downstream switch) for clearing the overcurrent event)
sense, on the power distribution circuit in absence of signal communication with the upstream and downstream protective devices, that a current on one or more phases of a downstream portion of the power distribution circuit between the three-phase power switch and the downstream portion has exceeded a threshold current; (Witte; at least paragraphs [0041], [0044], and [0046]; disclose wherein smart switching devices each contain a profile containing setpoints (i.e. thresholds) that define the response of the smart switches and wherein when the smart switching device detects a rapid rise in current (i.e. current exceeding the setpoint/threshold) the fault is identified and counters are initiated and wherein the recloser devices are all configured to operate autonomously from each other, absent from communication between each other and control themselves based on the counters)
Witte appears to be silent on; wherein the controller is configured to detect an overcurrent event that is cleared by the downstream protective device without a corresponding voltage change on an upstream portion of the power distribution circuit between the three-phased power switch can upstream protective device;
sense that a current on one or more phases of a downstream portion of the power distribution circuit between the three-phase power switch and the downstream portion has exceeded a threshold current;
based on sensing on the power distribution network that the current has exceeded the threshold current, advance a count each time that the controller senses, on the power distribution network in absence of signal communication with the upstream and downstream protective devices, the upstream protective device de-energizes the power distribution circuit; and
in absence of signal communication with the upstream and downstream protective devices and based on the count satisfying a predetermined threshold count and while the power distribution circuit is de-energized, open the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. 
However, De La Ree teaches; wherein the controller is configured to detect an overcurrent event that is cleared by the downstream protective device without a corresponding voltage change on an upstream portion of the power distribution circuit between the three-phased power switch can upstream protective device; (De La Ree; at least Fig. 1; column 10, lines 4-53; disclose a fault scenario in which a fault is detected by an upstream protective device (recloser (16)) and wherein the fault is located between a three-phased power switch (first sectionalizer (22)) and a downstream protective device (second sectionalizer (24))
sense that a current on one or more phases of a downstream portion of the power distribution circuit between the three-phase power switch and the downstream portion has exceeded a threshold current; (De La Ree; at least Fig. 1; column 10, lines 4-53; disclose a fault scenario in which a 
based on sensing on the power distribution network that the current has exceeded the threshold current, advance a count each time that the controller senses, on the power distribution network in absence of signal communication with the upstream and downstream protective devices, the upstream protective device de-energizes the power distribution circuit; and (De La Ree; at least Fig. 1; column 10, lines 8-24; disclose wherein when an overcurrent condition is detected (i.e. current exceeding a threshold as taught by Witte) the upstream protective device (recloser (16)) will initiate de-energizing (shots) the circuit and each time it performs the action, maintains a count each time it performs the function and wherein Witte teaches operating the switching system in absence of communication signals)
in absence of signal communication with the upstream and downstream protective devices and based on the count satisfying a predetermined threshold count and while the power distribution circuit is de-energized, open the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. (De La Ree; at least Fig. 1; at least column 10, lines 54-67; column 11, lines 1-11; disclose when the recloser device reaches a threshold count of three, it locks out (de-energizes) the circuit, while the circuit is de-energized the downstream protective device (second sectionalizer (24)) opens up and further commands the intelligent three phase power switch (first sectionalizer (22)) to open as well to isolate the fault before re-energizing the circuit, then once the switches have isolated the faulted section, a close command is sent to the recloser to re-energize the upstream portion and thus prevents from locking out all of the power distribution circuit and wherein Witte teaches operating the switching system in absence of communication signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of isolating a downstream portion of a distribution system in response to a counter exceeding a count value based on a number de-energizations performed by a protective device as taught by De La Ree with the known system of distribution fault isolation system as taught by Witte to achieve the known result of efficient fault isolation in a distribution system. One would be motivated to combine the cited art of reference in order to allow the power distribution to automatically isolate the faulted area while allowing the restoration of power to the un-faulted portions of the distribution system as taught by De La Ree (column 1, lines 48-61). 

Regarding Claims 3 and 6; the combination of Witte and De La Ree further teach; A power control system, comprising: the controller of Claim 1; and the intelligent three-phase power switch. (Witte; at least Abstract; Fig. 2; De La Ree; Fig. 1; column 10, lines 4-67).

Regarding Claim 4, 9, and 13; Witte teaches; A controller for an intelligent three-phase power switch in a power distribution circuit including an upstream protective device, the controller comprising: control logic circuitry configured to: (Witte; at least paragraphs [0029]-[0030] and [0033]-[0034])
Sense, on the power distribution circuit in absence of signal communication with the upstream protective device, that a current on one or more phases of a downstream portion of a power distribution circuit has exceeded a threshold current; (Witte; at least paragraphs [0041], [0044], and [0046]; disclose wherein smart switching devices each contain a profile containing setpoints (i.e. 
Witte appears to be silent on; in absence of signal communication with the upstream protective devices and based on sensing that the current has exceeded the threshold current, advance a count each time that the controller senses, on the power distribution network in absence of signal communication with the upstream protective device, the upstream device de-energizes the power distribution circuit; and
In absence of signal communication with the upstream protective device and based on the count satisfying a predetermined threshold count and while the power distribution circuit is de-energized, open the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. 
However De La Ree teaches; in absence of signal communication with the upstream protective devices and based on sensing that the current has exceeded the threshold current, advance a count each time that the controller senses, on the power distribution network in absence of signal communication with the upstream protective device, the upstream device de-energizes the power distribution circuit; and (De La Ree; at least Fig. 1; column 10, lines 8-24; disclose wherein when an overcurrent condition is detected (i.e. current exceeding a threshold as taught by Witte) the upstream protective device (recloser (16)) will initiate de-energizing (shots) the circuit and each time it performs the action, maintains a count each time it performs the function and wherein Witte teaches operating the switching system in absence of communication signals)
In absence of signal communication with the upstream protective device and based on the count satisfying a predetermined threshold count and while the power distribution circuit is de-energized, open the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit.  (De La Ree; at least Fig. 1; at least column 10, lines 54-67; column 11, lines 1-11; disclose when the recloser device reaches a threshold count of three, it locks out (de-energizes) the circuit, while the circuit is de-energized the downstream protective device (second sectionalizer (24)) opens up and further commands the intelligent three phase power switch (first sectionalizer (22)) to open as well to isolate the fault before re-energizing the circuit, then once the switches have isolated the faulted section, a close command is sent to the recloser to re-energize the upstream portion and thus prevents from locking out all of the power distribution circuit and wherein Witte teaches operating the switching system in absence of communication signals).
Witte and De La Ree are analogous art because they are from the same filed of endeavor or similar problem solving area of, fault isolation in a distribution power system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of isolating a downstream portion of a distribution system in response to a counter exceeding a count value based on a number de-energizations performed by a protective device as taught by De La Ree with the known system of distribution fault isolation system as taught by Witte to achieve the known result of efficient fault isolation in a distribution system. One would be motivated to combine the cited art of reference in order to allow the power distribution to automatically isolate the faulted area while allowing the restoration of power to the un-faulted portions of the distribution system as taught by De La Ree (column 1, lines 48-61). 

Claims 5, 10, and 14; the combination of Witte and De La Ree further teach; The controller of Claim 4, wherein: 
the power distribution circuit includes a coordinating downstream protective device; (De La Ree; at least Fig. 1; column 10, lines 58-67; column 11, lines 1-11; disclose a second sectionalizer (24) (coordinating downstream protective device)
the intelligent three-phase power switch is interposed between the upstream protective device and the downstream protective device; and (De La Ree; at least Fig. 1; column 10, lines 4-53; disclose a fault scenario in which a fault is detected by an upstream protective device (recloser (16)) and wherein the fault is located between a three-phased power switch (first sectionalizer (22)) and a downstream protective device (second sectionalizer (24))
the control logic circuitry is further configured to: 
detect on the power distribution circuit an overcurrent event that is cleared by the downstream protective device without a corresponding voltage change on an upstream portion of the power distribution circuit between the three-phase power switch and the upstream protective device; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid rise in current/overcurrent event) is detected and cleared by a feeder recloser (64), control is then coordinated between the feeder recloser (64) and sectionalizing recloser (56) (downstream protective device) which then cycles clearing the fault thus identifying the fault location and detecting that a voltage change does not occur on an upstream portion based on the downstream device clearing the fault and wherein De La Ree describes the scenario in which event occurs between the three-phase power switch and the upstream protective device (column 10, lines 4-53))
and based on detecting the overcurrent event on the power distribution circuit, employ voltage restraint and refrain from opening the intelligent three-phase power switch, such that a coordinating downstream protective device can clear the overcurrent event by cycling. (Witte; at least 

	Regarding Claims 15, 19, 23, 26, 29, and 32; the combination of Witte and De La Ree further teach; The controller of Claim 1, wherein the controller is configured to detect that the power distribution circuit is de-energized by detecting that a current on the power distribution circuit is less than a threshold current and a voltage on the power distribution circuit is less than a threshold voltage. (Witte; at least paragraph [0032]; disclose determining that minimum threshold current is violated and subsequently determines whether there is a voltage loss (i.e. low voltage threshold is exceeded).

	Regarding Claims 16, 20, 24, 27, 30, and 33; the combination of Witte and De La Ree further teach; The controller of Claim 15, wherein the controller is configured to advance the count of the number of times that the upstream protective device de-energizes the power distribution circuit only based on both the current being less than the threshold current and the voltage being less than the threshold voltage for a predetermined line clear duration. (Witte; at least paragraph [0032]; disclose determining that minimum threshold current is violated and subsequently determines whether there is a voltage loss (i.e. low voltage threshold is exceeded and if upon expiration of a timer (line clear duration) incrementing a counter of the recloser).

	Regarding Claims 17, 21, 25, 28, 31, and 34; the combination of Witte and De La Ree further teach; The controller of Claim 1, wherein the controller is further configured, based on detection of fault upon closure of the intelligent three-phase switch, to open the intelligent three- phase switch without counting a number of times the power distribution circuit is de-energized. (Witte; at least paragraph [0038]; disclose wherein the counter reclosers include a condition in which a voltage is not detected, it will open without counting a number of times that the power distribution circuit is de-energized). 

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Witte (US PBPUB 20120327545) in view of De La Ree et al. (US Patent 7,110,231) in further view of Ashizawa (US Patent 6,539,287). 

Regarding Claims 18 and 22; the combination of Witte and De La Ree appear to be silent on; The power control system of Claim 2, wherein the intelligent three-phase power switch is a load break switch. 
However, Ashizawa teaches; The power control system of Claim 2, wherein the intelligent three-phase power switch is a load break switch. (Ashizawa; at least column 2, lines 31-62; disclose wherein the intelligent three-phase power switches are load break switches). 
Witte, De La Ree, and Ashizawa are analogous art because they are from the same filed of endeavor or similar problem solving area of, fault isolation in a distribution power system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using load break switches as your intelligent switching device as taught by Ashizawa with the known system of distribution fault isolation system as taught by Witte and De La Ree to achieve the known result of efficient fault isolation in a distribution system. One would be motivated to combine the cited art of reference in order to allow the power distribution to automatically isolate the faulted area while allowing the restoration of power to the un-faulted portions of the distribution system as taught by Ashizawa (column 1, lines 10-12). 

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 

	The applicant argues the following:
The cited art of Witte and De La Rue fail to explicitly teach the new limitations of initiating counts, “in absence of signal communication with the upstream and downstream protective devices” and further that counting faults following a reclosure event is difference from counting a number of times an upstream protective device de-energizes the power distribution circuit.
The cited art of reference fails to explicitly to teach the limitation of, “the controller is configured to advance the count of the number of times that the upstream protective device de-energizes the power distribution circuit only based on both the current being less than the threshold current and the voltage being less than the threshold voltage for a predetermined line clear duration”. 
The cited art of reference fails to explicitly teach the limitation of, “the controller is further configured, based on detection of fault upon closure of the intelligent three-phase switch, to open the intelligent three-phase switch without counting a number of times the power distribution circuit is de-energized.

The office respectfully disagrees.

With regard to the first argument, and first addressing the new limitations as currently amended, the office would like to point to paragraph [0044] of the Witte reference as cited above which 

With regards to the second argument, with reference to the cited paragraph [0032], the reclosers monitor for the condition in which a current and voltage threshold are violated, and based on that will advance a number of counters only after specified period of time. Further, based on the functionality of the recloser and how it intuitively operates, the shots as described in De La Rue provide a means for the recloser to wait predetermined time intervals and will only increment counters if the upon expiration of the interval the fault continues to persist, column 5, lines 50-65.

With regards to the third argument, and pointing to paragraph [0038] of Witte, the key to the limitation is that the switch is operated regardless of counts. Thus whether the device is closed or upon a closure, the same result will occur. For instance, the control logic of the third operating mode of Witte . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zulaski et al. (US Patent 5,303,112): disclose a fault detection system and method for a distribution system containing a fault detection unit for measuring faults on a distribution line and operating a switch in response to fault conditions persisting for a specified time duration that is not cleared by a reclosing device.

Lee et al. (US Patent 7,414,819): disclose a fault location and identification system for a distribution circuit and includes communicating between various switching devices to determine an optimal switch plan to isolate the fault while continuing to provide power to customers not in the fault location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117